Morrison, J.,
concurring:
I concur in the judgment of this court, in the above-entitled case, but I would go a step further and hold that the case is ruled by Metzgar v. Lycoming Twp., 39 Pa. Superior Ct. 602. I would so hold because Graveyard run appears to be a natural stream of water, flowing within well-defined banks, and if the municipal authorities of the borough undertake to carry this stream through a sewer, care must be exercised that the sewer is of sufficient size and proper structure to take care of the water of the run and such water as other sewers may carry into it, and this is so even in times of ordinary floods.